Title: Arthur Lee to Franklin and John Adams, 10 February 1779
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


Gentlemen
Chaillot Feb. 10th. 1779—
I perceive by the letter you have sent me that Mr. Deane’s claim is ascertaind by marks, and therefore have signd the letter. But I think enquiry shoud be made after those goods which were bought with the public Money in Holland, and which those now given up were supposd to be.
I am unwilling to sign the Letter to Capn. Jones, because it does not contain the whole of the facts on that subject, & gives an opinion which in my humble judgment belongs to Congress only to give after an examination into the whole of that officers conduct.
I have proposd to Capn. Jones that we shoud certify upon His commission, that it is still in force & he remains in the american Service. This as I conceive will relieve us from What may be hereafter embarrassing the entering into a question which will probably come before a proper Court of enquiry; & at the same time will silence those who report he is dismissd from the american Service.
I have to complain to you, that I have receivd a very indecent Letter from Dr. Bancroft telling me of my having made “By letter a direct & personal opposition to his appointment”—and demanding to have a Copy of my letter to you, “that he may judge whether any particular opposition to him arises from a regard for the public Good, or from personal Enmity.—” That A communication of the dissent of any particular Commissioner to the person affected by it, cannot but have the effect of exposing that Commissioner to the abuse & malevolence of that Individual, you must be sensible; & that such communications must put an end to all confidence among the Commissioners, and make it impossible to carry on the business of the public.
I have the honor to be Gentlemen your Mo obt. Hble Servt.
Arthur Lee
Honbl. Benja. Franklin & John Adams Esqrs.
 
Addressed: The Honble / B. Franklin & John Adams. Esqr. / Ministers Plenipotentiary / at Passi 777
